Case 1:14-cv-02887-JLK-MEH Document 181-2 Filed 05/30/19 USDC Colorado Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO


      ALEJANDRO MENOCAL,
      MARCOS BRAMBILA,                                    Civil No. 1:14-cv-02887-JLK
      GRISEL XAHUENTITLA,
      HUGO HERNANDEZ,
      LOURDES ARGUETA,
      JESUS GAYTAN,
      OLGA ALEXAKLINA,
      DAGOBERTO VIZGUERRA, and
      DEMETRIO VALERGA
      on their own behalf and on behalf of all others
      similarly situated,
                                 Plaintiffs,

               v.

      THE GEO GROUP, INC.,

                                    Defendant.


      DECLARATION OF ALEXANDER HOOD IN SUPPORT OF PLAINTIFFS’
                        MOTION TO COMPEL

          I, Alexander Hood, pursuant to 28 U.S.C. § 1746, declare under penalty of perjury

   as follows:

          1.        I am an attorney at Towards Justice, which, together with Outten & Golden

   LLP, the Law Office of R. Andrew Free, Milstein Law Office, The Kelman Buescher

   Firm, P.C., and Meyer Law Office, P.C., are Plaintiffs’ and Class Counsel in this action.

   I am an attorney in good standing admitted to practice in the State of Colorado and before

   this Court.

          2.        I have been one of the lawyers primarily responsible for the prosecution of

   Plaintiffs’ and the Class’s claims in this case.
Case 1:14-cv-02887-JLK-MEH Document 181-2 Filed 05/30/19 USDC Colorado Page 2 of 7




          3.     I make the statements in this Declaration based on my personal knowledge

   and would so testify if called as a witness at trial.

   Rule 30(b)(6) Depositions

          4.     On January 12, 2016, Plaintiffs served on GEO a Notice of Deposition

   under Fed. R. Civ. P. 30(b)(6) (“Original Notice”).

          5.     GEO objected in January and March 2016 that Plaintiffs’ Original Notice

   touched on individual, rather than pattern and practice, testimony that GEO argued was

   not necessary to class certification (and therefore fell outside the scope of the operative

   scheduling order).

          6.     The parties conferred by telephone thereafter, and Plaintiffs’ counsel

   explained that the focus of the deposition(s) would be on GEO’s policies and practices

   for purposes of class certification, in keeping with the Court’s order.

          7.     In response to GEO’s objections, Plaintiffs withdrew the Original Notice

   and served an Amended Notice on March 9, 2016, which limited the topics to the

   existence of “policies and practices.”

          8.     Pursuant to this exchange, on March 29, 2016, Plaintiffs deposed GEO’s

   Rule 30(b)(6) designees Dawn Ceja and Melody Furst.

          9.     On December 15, 2017, Plaintiffs served a Rule 30(b)(6) notice on GEO as

   to individual merits discovery only (“Individual Merits Notice”).

          10.    GEO objected to specific 30(b)(6) topics in the Individual Merits Notice,

   but did not raise any objection to the Individual Merits Notice itself. Instead, the parties

   reached an agreement to reframe certain topics and began to try to schedule the

                                                  2
Case 1:14-cv-02887-JLK-MEH Document 181-2 Filed 05/30/19 USDC Colorado Page 3 of 7




   deposition.

          11.    On February 9, 2018, the Tenth Circuit affirmed class certification. In the

   interest of efficiency, Plaintiffs did not move forward with the 30(b)(6) deposition as to

   individual merits discovery.

          12.    On November 2, 2018, in accordance with the stipulated scheduling and

   discovery order, Plaintiffs served an amended Rule 30(b)(6) Notice of Deposition for the

   purposes of merits discovery (“Class Merits Notice”). GEO did not raise an objection to

   this notice from November 2018 through February 2019, during which time the parties

   discussed scheduling the noticed 30(b)(6) deposition.

          13.    During this same time period, the parties also met and conferred several

   times regarding GEO’s plan to search for and produce class merits discovery.

          14.    Then, on March 12, 2019, Holland & Knight made an appearance for GEO,

   and Greenberg Traurig withdrew as counsel. Holland & Knight was the fifth law firm to

   make an appearance in this action on behalf of GEO. On March 29, 2019, Plaintiffs

   reached out to GEO’s new counsel to request that the parties move forward with

   scheduling the 30(b)(6) deposition, with a tentative target date in June 2019.

          15.    On April 26, 2019, after nearly six months of negotiating the scheduling of

   the 30(b)(6) deposition and well over a year after Plaintiffs served the first 30(b)(6)

   notice as to merits discovery, GEO informed Plaintiffs it had reversed course and would

   refuse to designate a witness.




                                                 3
Case 1:14-cv-02887-JLK-MEH Document 181-2 Filed 05/30/19 USDC Colorado Page 4 of 7




   Requests for Inspection

          16.    Plaintiffs’ First Set of Requests for Inspection was served on GEO on July

   31, 2015.

          17.    GEO objected to the First Set of Requests for Inspection, among other

   reasons, on the basis that they were not relevant to class certification discovery. No

   inspection took place at that time.

          18.    On December 15, 2017, Plaintiffs served a Second Set of Requests for

   Inspection on GEO that was limited to Plaintiffs’ individual claims only. Again, no

   inspection took place, and the parties agreed that after Plaintiffs amended their request for

   inspection for the purposes of classwide merits discovery, the parties would work to

   schedule an inspection of Aurora by Plaintiffs’ counsel.

          19.    Plaintiffs served their amended Second Set of Requests for Inspection

   (“Second RFI”) on GEO on November 2, 2018.

          20.    Over the following months, the parties met and conferred over the scope of

   the Second RFI.

          21.    On December 27, 2018, GEO sent Plaintiffs a letter summarizing its

   position that any inspection would have to be approved by and scheduled through ICE.

          22.    Plaintiffs requested that GEO provide the contractual and/or legal basis for

   its position, and on January 28, 2019, GEO sent a letter to Plaintiffs stating that another

   letter with additional details on the ICE approval process was forthcoming.

          23.    Plaintiffs did not receive this letter, or formal responses and objections to

   the RFI, until April 26, 2019, nearly three months later and after a change in GEO’s

                                                 4
Case 1:14-cv-02887-JLK-MEH Document 181-2 Filed 05/30/19 USDC Colorado Page 5 of 7




   counsel.

          24.    The letter did not identify any specific basis for requiring that any

   inspection be approved by and scheduled through ICE. Rather, it stated that GEO’s

   contract with ICE generally restricted the improper disclosure of sensitive information,

   but clarified that no information was being withheld on that basis.

          25.    GEO objected that the proposed inspection infringed upon the privacy

   rights and “other statutory, regulatory, and contractually protected rights of individuals

   who are not party to this litigation,” and that due to “privacy and security concerns,”

   photography and videotaping would not be allowed.

   Exhibits

          26.    Attached hereto as Exhibit A is a true and correct copy of Plaintiffs’ Notice

   of Deposition under Fed. R. Civ. P. 30(b)(6), dated January 12, 2016.

          27.    Attached hereto as Exhibit B is a true and correct copy of the March 9,

   2016 email from Shelby Felton regarding GEO’s objections and the parties’ negotiations

   as to the scope of the Original Notice.

          28.    Attached hereto as Exhibit C is a true and correct copy of Plaintiffs’

   Amended Notice of Deposition under Fed. R. Civ. P. 30(b)(6), dated March 9, 2016

   (“Amended Notice”).

          29.    Attached hereto as Exhibit D is a true and correct copy of the transcript of

   the Rule 30(b)(6) deposition of Melody Furst.

          30.    Attached hereto as Exhibit E is a true and correct copy of Plaintiffs’ Notice

   of Deposition under Fed. R. Civ. P. 30(b)(6), dated December 15, 2017 (“Individual

                                                 5
Case 1:14-cv-02887-JLK-MEH Document 181-2 Filed 05/30/19 USDC Colorado Page 6 of 7




   Merits Notice”).

          31.    Attached hereto as Exhibit F is a true and correct copy of the February 16,

   2018 letter from Elizabeth Stork to GEO’s counsel.

          32.    Attached hereto as Exhibit G is a true and correct copy of Plaintiffs’

   Notice of Deposition under Fed. R. Civ. P. 30(b)(6), dated November 2, 2018 (“Class

   Merits Notice”).

          33.    Attached hereto as Exhibit H is a true and correct copy of the January 9,

   2019 email from Naomi Beer to Plaintiffs’ counsel.

          34.    Attached hereto as Exhibit I is a true and correct copy of the January 28,

   2019 letter from Naomi Beer to Plaintiffs’ counsel.

          35.    Attached hereto as Exhibit J is a true and correct copy of the April 19,

   2019 email from Valerie Brown to Plaintiffs’ counsel.

          36.    Attached hereto as Exhibit K is a true and correct copy of the April 26,

   2019 letter from Carolyn Short to Plaintiffs’ counsel.

          37.    Attached hereto as Exhibit L is a true and correct copy of Plaintiffs’ First

   Set of Discovery Requests, dated July 31, 2015.

          38.     Attached hereto as Exhibit M is a true and correct copy of GEO’s

   Responses and Objections to First Set of Discovery Requests dated September 23, 2015.

          39.    Attached hereto as Exhibit N is a true and correct copy of Plaintiffs’

   Second Set of Requests for Inspection, dated December 15, 2017, and limited to

   Plaintiffs’ individual claims only.

          40.    Attached hereto as Exhibit O is a true and correct copy of Plaintiffs’

                                                6
Case 1:14-cv-02887-JLK-MEH Document 181-2 Filed 05/30/19 USDC Colorado Page 7 of 7




   amended Second Set of Requests for Inspection, dated November 2, 2018 (“Second

   RFI”).

            41.   Attached hereto as Exhibit P is a true and correct copy of the December 27,

   2018 letter from Naomi Beer to Plaintiffs’ counsel.

            42.   Attached hereto as Exhibit Q is a true and correct copy of GEO’s

   Responses and Objections to Plaintiffs’ Second RFI, dated April 26, 2019.

            43.   Attached hereto as Exhibit R is a true and correct copy of a Yahoo! News

   article titled, “Internal review of detainee death reveals medical neglect at a Denver

   immigration jail,” dated May 19, 2019, available at https://news.yahoo.com/internal-

   review-reveals-medical-neglect-at-a-denver-immigration-jail-

   172814367.html?soc_src=hl-viewer&soc_trk=tw, and showing photos inside GEO

   facilities taken during “media tour[s]” of the facilities.


   Dated: Denver, Colorado
          May 30, 2019
                                                      Respectfully submitted,

                                                      By: /s/Alexander Hood_____
                                                      Alexander Hood
                                                      TOWARDS JUSTICE
                                                      1410 High St., Suite 300
                                                      Denver, CO 80218
                                                      (720) 441-2236
                                                      alex@towardsjustice.org

                                                      Class Counsel




                                                  7
